DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/02/2022 has been entered.  Claims 1, 4-12, 14-15 and 21-22 are currently pending in the application.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 02/02/2022.
Examiner notes that the amended claims do not have sufficient legibility for visual recognition and consideration. Applicant is reminded that legibility requires a high contrast, with black lines and a white background.  If the number or nature of the amendments or the legibility of the application papers renders it difficult to consider the application, or to arrange the papers for printing or copying, the Office may require the entire specification, including the claims, or any part thereof, be rewritten.  See MPEP 608.01 and 37.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "wherein the end plate comprises a passage that communicates with the channel such that an amount of the air supply can pass therethough, and wherein the passage comprises an increasing cross-sectional area along a length thereof in a direction of rotation of the saber roll and end plate" as recited in claim 13, "a first plate and a second plate, angled relative to each other, wherein the a chamber that is adjacent the lickerin and the condenser, the chamber having an increasing cross-section from the lickerin to the condenser" as recited in claim 15, and "the condenser" as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 14, there is no antecedent basis in the specification for "the end plate";
In claim 15, there is no antecedent basis in the specification for "a first plate and a second plate, angled relative to each other, wherein the first and second plates partially a chamber that is adjacent the lickerin and the condenser, the chamber having an increasing cross-section from the lickerin to the condenser";
In claim 21, there is no antecedent basis in the specification for "wherein the nose bar assembly portion extending into the air flow stream has a radius of curvature similar to the radius of curvature of the lickerin";
In claim 22, there is no antecedent basis in the specification for "wherein the nose bar assembly portion extending into the air flow stream follows a curvature of the lickerin".
Claim Objections 
Claims 4, 14-15 and 21 are objected to because of the following informalities:
In claim 4, the status identifier should read "Currently Amended" instead of "Previously Presented" because the claim has been amended;
In claim 14, line 3, "therethough" appears to read "therethrough";
In claim 15, bottom line 5, "the condenser" appears to read "a condenser";
In claim 21, line 2, "the radius" appears to read "a radius".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 depends from cancelled claim 13, which renders the claim incomplete and therefore indefinite.  For examination purposes, claim 14 has been interpreted to depend from claim 8.
	Claim 14 recites the limitations "the end plate" and 'the slot", which render the claim indefinite.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear what structures Applicant is referring to by the end plate and the slot.  For examination purposes examiner has interpreted "the end plate" as "an end plate", "the slot" as "a slot".
	Claims 21 and 22 each recite the limitation "the nose bar assembly portion", which renders the claims indefinite.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether Applicant refers to the previously defined nose bar assembly, or a portion of the nose bar assembly.  For examination purposes, the limitation has been construed to be either the nose bar assembly or a portion of the nose bar assembly.
	Claims 21 and 22 each recite the limitation "the air flow stream", which renders the claims indefinite.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether Applicant refers to the previously defined air supply, or a different air flow stream.  For examination purposes, the limitation has been construed to be either the previously defined air supply or a different air flow stream.
	Claim 21 recites the limitation "a radius of curvature similar to the radius of curvature", which renders the claim indefinite.  First, the term "similar" is commonly defined as "resembling without being identical" by Oxford Languages. The term "radius" refers to a line segment or a 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  It is noted that the base claim 13 has been cancelled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-5, 7-10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 3,972,092 A).
Regarding claim 1, Wood discloses a method of forming a random fiber web using a pneumatic fiber feeding system (a method of forming a random fiber web using a pneumatic delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the method comprising: 
providing a plurality of moveable apparatuses including a lickerin and a feeder (lickerin 303 and feed roll 300; fig. 6; col. 11, ll. 61-65), the lickerin configured to remove a plurality of fibers from a fibrous mat delivered to adjacent the lickerin by the feeder (figs. 6-8; col. 12, ll. 3-11; claim 1); 
doffing the plurality of fibers from the lickerin at a doffing location within the system (doffing at a doffing location adjacent to lickerin roll 303 by centrifugal force and by an air stream flowing through venture section 308; figs. 6-8; col. 12, ll. 3-11; claim 1); 
providing a nose bar assembly (nose bar 302 of knee 280; fig. 8; col. 11, ll. 61-65) extending between a portion of the feeder and the lickerin (lickerin 303 mounted on shaft 306; fig. 8; col. 11, ll. 61-65) and extending into an air supply at a location adjacent the doffing location (by a portion of knee 280 into an air supply in venturi 308 adjacent to lickerin roll 303; see figs. 6, 8; col. 12, ll. 3-14), wherein the nose bar assembly has a texturing along a surface that interfaces with the lickerin (nose bar 302 has a surface with surface characteristics along lickerin 303; see fig. 8);
communicating the air supply to entrain the plurality of fibers with the air supply after the doffing (fibers doffed from the lickerin are carried by the air stream through duct 310 to condensing chamber 324; fig. 6; col. 12, ll. 3-21); and 
collecting the plurality of fibers from the air supply to form the random fiber web (fibers deposited on conveyor 326 to form web W; fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10).
Regarding claim 4, Wood discloses the method of claim 1, and further discloses the method further comprising providing a vent (air inlet 372; fig. 6; col. 12, ll. 11-14, 51-58) in a saber roll assembly (saber 320 mounted in wall sections 312, 322 of bin 282; fig. 6; col. 12, ll. 11-14, 51-58) and communicating with the air supply (fig. 6; col. 12, ll. 11-14, 51-58).
Regarding claim 5, Wood discloses the method of claim 4, and further discloses wherein the vent is moveable (can be opened or closed via adjustable slide 374; fig. 6; col. 12, ll. 54-58) with movement of the saber roll assembly away from and toward the doffing location (at least saber 320 and wall section 322 are able to move back and forth, which makes connected wall section 312 movable as well; see fig. 6; col. 12, ll. 66-68; col. 13, ll. 1-3).
Regarding claim 7, Wood discloses the method of claim 1, further comprising providing a reverse seal (roller 386 pressing web W, forming a seal between wall section 322 and collector 326; fig. 6; col. 13, ll.6-10) mounted to a lower slide plate (wall section 322; fig. 6; col. 12, ll. 11-14, 66-68) and engaging a collector (conveyor 326; fig. 6; col. 12, ll. 3-21) that performs collecting of the plurality of fibers (fig. 6; col. 12, ll. 3-21) and further is mounted to the lower slide plate, wherein the reverse seal is oriented with an extent from a mounting portion (an upper portion that adjoins wall section 322; fig. 6) to a tip (a lower surface of roller 386; fig. 6) that extends in a direction generally opposite of a direction of rotation of the collector (rotation arrow of roller 328 denote the direction of rotation of the conveyor 326; see fig. 6).
Regarding claim 8, Wood discloses a pneumatic fiber feeding system for forming a random fiber web (a pneumatic delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the system comprising: 
a rotatable feed roll (feed roll 300; fig. 6; col. 11, ll. 61-65); 
a rotatable lickerin roll (lickerin 303; fig. 6; col. 11, ll. 61-65) configured to remove a plurality of fibers from a fibrous mat delivered to adjacent the lickerin roll by the feed roll and 
a channel (duct 310; fig. 6; col. 12, ll. 11-14, 51-58) communicating an air supply (an air stream; fig. 6; col. 12, ll. 3-9) to a space (venturi section 308; fig. 6; col. 12, ll. 3-9) defined between the lickerin roll and a saber roll (saber 320 mounted in wall sections 312, 322 of bin 282; fig. 6; col. 12, ll. 11-14, 51-58), the space including a doffing location (adjacent to lickerin roll 303; fig. 6) where the doff of the plurality of fibers from the lickerin roll occurs (fig. 6; col. 12, ll. 11-14);
wherein the saber roll (saber 320; fig. 6; col. 12, ll. 11-14, 51-58) is positioned adjacent the feed roll and the lickerin roll (see fig. 6), wherein the saber roll is coupled to a moveable end cap (wall sections 312, 322 of bin 282; fig. 6; col. 12, ll. 11-14, 51-58), the end cap configured for eccentrically positioning the saber roll within a space (fig. 6; col. 12, ll. 11-14), and wherein the end plate includes a vent (apertures 372; fig. 6; col. 12, ll. 11-14, 51-58) wherein that communicates with a channel (duct 310; fig. 6; col. 12, ll. 11-14, 51-58) such that an amount of the supply air can pass therethrough or an amount of ambient air can pass therethrough into the channel (fig. 6; col. 12, ll. 11-14, 51-58); 
a collector (conveyor 326 to collect fibers and form web W; fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10) positioned to capture the plurality of fibers once doffed into the air supply (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10), the plurality of fibers forming the random fiber web on the collector (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10).
Regarding claim 9, Wood discloses the system of claim 8, and further discloses the system further comprising a nose bar assembly (nose bar 302 of knee 280; fig. 8; col. 11, ll. 61-65) positioned at least partially between the feed roll and the lickerin roll (lickerin 303 mounted 
Regarding claim 10, Wood discloses the system of claim 9, and further discloses wherein the nose bar assembly wraps from 1 degree up to 170 degrees of the circumference of the lickerin roll (lickerin 303 mounted on shaft 306; see fig. 8).
Regarding claim 12, Wood discloses the system of claim 8, and further discloses wherein the nose bar assembly is configured to extend the doffing location past the feed roll and into the space defined between lickerin roll and the saber roll (see figs. 6, 8).
Regarding claim 15, Wood discloses a pneumatic fiber feeding system for forming a random fiber web (a pneumatic delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the system comprising:
a rotatable feed roll (feed roll 300; fig. 6; col. 11, ll. 61-65);
a rotatable lickerin roll (lickerin 303; fig. 6; col. 11, ll. 61-65) configured to remove a plurality of fibers from a fibrous mat provided, by the rotatable feed roll, to the lickerin roll, and wherein the lickerin roll is then configured to doff the plurality of fibers from the lickerin roll (figs. 6-8; col. 12, ll. 3-11; claim 1), 
a rotatable saber roll (saber 320 mounted in wall sections 312, 322 of bin 282; fig. 6; col. 12, ll. 11-14, 51-58) positioned adjacent the feed roll and the lickerin roll (see fig. 6);
a channel (duct 310; fig. 6; col. 12, ll. 11-14, 51-58) communicating an air supply (air stream; fig. 6; col. 12, ll. 3-9) communicating an air supply (an air stream; fig. 6; col. 12, ll. 3-9) to a space defined between the lickerin roll and the saber roll (venturi section 308; fig. 6; col. 12, ll. 3-9), the space including a doffing location (adjacent to lickerin roll 303; fig. 6) wherein the doff of the plurality of fibers from the lickerin roll occurs (fig. 6; col. 12, ll. 11-14);

a first plate (wall section 378; fig. 6; col. 12, ll. 59-65) and a second plate (wall section 322; fig. 6; col. 12, ll. 11-14, 51-58), angled relative to each other (see fig. 6), wherein the first and second plates partially define a chamber (condensing chamber 324; fig. 6; col. 12, ll. 59-65) that is adjacent the lickerin and a condenser (conveyor 326; fig. 6; col. 12, ll. 3-21), the chamber having an increasing cross-section from the lickerin to the condenser (see fig. 6);
a seal (roller 386 pressing web W, forming a seal between wall section 322 and collector 326; fig. 6; col. 13, ll.6-10) coupled to an end portion of the one or more plates (wall section 322; fig. 6; col. 12, ll. 11-14, 66-68) at a mounting portion ((an upper portion that adjoins wall section 322; fig. 6)) and extending to contact the collector (conveyor 326; fig. 6; col. 12, ll. 3-21), wherein the seal extends from the mounting portion to a tip (a lower surface of roller 386; fig. 6) in direction opposing the direction of rotation of the collector (rotation arrow of roller 328 denote the direction of rotation of the conveyor 326; see fig. 6).
Regarding claim 21, Wood discloses the method of claim 1, and further discloses wherein a nose bar assembly portion (nose bar 302 of knee 280; figs. 6, 8; col. 11, ll. 61-65) extending into an air flow stream (by a portion of knee 280 into an air stream in venturi 308 adjacent to lickerin roll 303; see figs. 6, 8; col. 12, ll. 3-14) has a radius of curvature similar to the radius of curvature of the lickerin (the nose bar assembly has a portion including a curvature of fitting the curvature of the lickerin; see figs. 6, 8).
Regarding claim 22, Wood discloses the method of claim 1, and further discloses wherein a nose bar assembly portion (nose bar 302 of knee 280; figs. 6, 8; col. 11, ll. 61-65) extending into the air flow stream (by a portion of knee 280 into an air supply in venturi 308 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A) in view of Jespersen (US 3,748,693 A).
Regarding claim 6, Wood discloses the method of claim 1, but does not explicitly disclose the method further comprising providing a viewing port in a housing of the pneumatic fiber feeding system, the viewing port allowing for viewing of the doffing location or of a location of the collecting of the plurality of fibers.  However, Jespersen teaches a method of forming a random fiber web using a pneumatic fiber feeding system (fig. 1; col. 2, ll. 17-26; col. 3, ll. 28-35; claim 1) comprising providing a viewing port (windows 26; fig. 1; col. 3, ll. 1-5) in a housing (housing 14; fig. 1; col. 2, ll. 59-68; col. 3, ll. 1-5) of the pneumatic fiber feeding system, the viewing port allowing for viewing of a doffing location (attrition roller 18; col. 3, ll. 36-48) or of a location of the collecting of the plurality of fibers (belt 30; col. 3, ll. 36-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Wood, with wherein the method further comprising providing a viewing port in a housing of the pneumatic fiber feeding system, the viewing port allowing for viewing of the doffing location or of a location of the collecting of the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A) in view of Vaughn (US 4,514,880 A).
Regarding claim 11, Wood discloses the system of claim 9, and further discloses wherein the nose bar assembly has a surface that interfaces with the lickerin roll (nose bar 302 has a surface along lickerin 303; see fig. 8; col. 12, ll. 3-14), and wherein the surface has a texturing to engage the plurality of fibers (nose bar 302 has a surface with surface characteristics along lickerin 303 to engage the fibers; see fig. 8; col. 12, ll. 3-14).  
Wood does not explicitly disclose wherein the surface has a texturing to separate the plurality of fibers.  However, Vaughn teaches a pneumatic fiber feeding system for forming a random fiber web (fig. 1; col. 2, ll. 12-19; claim 1), the pneumatic fiber feeding system comprising a nose bar assembly (nose bar 58; fig. 1; col. 2, ll. 46-58), wherein the nose bar assembly has a surface that interfaces with a lickerin roll (lickerin roll 60; fig. 1; col. 2, ll. 46-58), wherein the surface has a texturing to engage a plurality of fibers (nose bar 58 is serrated; col. 2, ll. 46-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the surface of the nose bar assembly as disclosed by Wood, with wherein the surface has a texturing to separate the plurality of fibers, as taught by Vaughn, in order to engage with the lickerin roll to effectively separate the feeding fibers (Vaughn; col. 2, ll. 46-58).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A)
Regarding claim 14, Wood discloses the system of claim 8, and further discloses wherein a passage (a single aperture 372; fig. 6) that communicates with the channel (duct 310; 
Wood does not explicitly disclose wherein the passage comprises an increasing cross-sectional area along a length thereof in a direction of rotation of the saber roll.  However, the original disclosure fails to set forth any criticality for the shape of the slot.  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have formed a passage having an increasing cross-sectional area along a length thereof in a direction of rotation of the saber roll, in order to provide a suitable shape of the slot for air passage, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that Wood's nose bar assembly is different from the nose bar assembly of the instant application and thus the related claims are allowable.
Examiner's response: Examiner respectfully disagrees.  It is noted that the features upon which applicant relies (i.e., the features that may distinguish the instant application from Wood) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 Unclaimed features, however, cannot impart patentability to claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  The nose bar assembly of Wood meets the claimed structural requirement of the instant application.  
Applicant Remarks: Applicant asserts that Wood's seal is different from the "reverse seal" of the instant application and thus the related claims are allowable.
Examiner's response: Examiner respectfully disagrees.  It is noted that Applicant does not define the term "reverse seal" in the instant application; the word "reverse" is only meaningful when compared with a reference.  As the claims fail to set forth a reference for the "reverse seal", there is no patentable significance with respect to the word "reverse".  The seal of Wood meets the claimed structural requirement of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

 /KHOA D HUYNH/             Supervisory Patent Examiner, Art Unit 3732